IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42667

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 588
                                                )
       Plaintiff-Respondent,                    )   Filed: August 11, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
CLAYTON ADAMS,                                  )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Judgment of conviction and unified life sentence, with a minimum term of
       confinement of twenty-five years, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Clayton Adams was found guilty of second degree murder, Idaho Code §§ 18-4001, 18-
4003(g); and aggravated battery, I.C. § 18-907.       The district court imposed a unified life
sentence, with twenty-five years determinate, for second degree murder, and a consecutive
unified sentence of ten years, with three years determinate, for aggravated battery. Adams filed
an Idaho Criminal Rule 35 motion for reduction of his sentences, which the district court denied.
In 2009, this Court affirmed Adams’ conviction and sentences. Adams subsequently filed a
petition for post-conviction relief and the district court granted him a new sentencing hearing on
the second degree murder charge. At resentencing, the district court again imposed a unified life

                                                1
sentence with a twenty-five-year determinate term. Adams appeals, contending that his sentence
for second degree murder is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Adams’ judgment of conviction and sentence are affirmed.




                                                   2